STEPHENS, Associate Justice.
I concur in the conclusion of the majority that default judgment was properly entered against Ostrow, Glassman, and the General Finance, Inc., for failure to answer that part of Interrogatory No. 3 asking them whether they had in their possession as copartners or coowners trading under the name of the judgment debtor any chattels, money or credits of the judgment debtor.
I dissent frQm the conclusion of the majority that Ostrow, Glassman, and the General Finance, Inc., were not, because it did not ask for information concerning funds belonging to the judgment debtor, obliged to answer the balance of Interrogatory No. 3. The court had jurisdiction of the cause, i. e., it was a court competent to issue a garnishment interrogatory, and it had jurisdiction of the garnishees. Therefore, its interrogatory was valid in the fundamental jurisdictional sense and the garnishees could not with impunity disregard it even if it was erroneous, or improvident, or irrelevant in part. Their remedy as to such part was by direct attack, by motion to strike, and then, if necessary, by appeal from an adverse ruling on that motion. The majority conclusion in this aspect of the case, I think, countenance's disobedience of a court process. See Locke v. United States (C.C.A.) 75 F.(2d) 157, certiorari denied 295 U.S. 733, 55 S.Ct. 644, 79 L.Ed. 1681, and cases therein cited.
“But if a court have jurisdiction to make an order it must be obeyed however wrong it may be. .'The principle is of universal force, that the order or judgment of a court having jurisdiction is to be obeyed, no matter how clearly it may be erroneous.’ People v. Sturtevant, 9 N.Y. 263, 266, 59 Am.Dec. 536. Errors must be corrected by appeal and not by disobedience.” Brougham v. Oceanic Steam Navigation Co. (C.C.A.) 205 F. 857, at 860.
I concur in the conclusion reached by the majority that Ostrow, Glassman, and the General Finance, Inc., cannot complain of the judgment of condemnation against their funds in the Bank of Commerce and Savings, but I do so upon the ground that according to the record, as I read it, no appeal was taken from that judgment.